Citation Nr: 0840802	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from May 1969 to January 1972.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims folder shows that further development 
is necessary.  The veteran is seeking service connection for 
PTSD.  The evidence includes VA medical records dated between 
August 2002 and June 2007, but it appears that there are 
earlier VA treatment records which have not been associated 
with the claims folder.  A note dated in July 2004 indicates 
that the veteran was admitted in June 2000 and refers to an 
assessment taken on June 13, 2000; however, these records are 
not in the claims file and it does not appear that an effort 
has been made to obtain them.  On remand, an attempt should 
be made to obtain these reports.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159 (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In a March 2006 statement, the veteran reported that he has 
been "diagnosed by Social Security" as various 
disabilities.  In an Income and Net Worth statement submitted 
at the same time, the veteran indicated that he had applied 
for Social Security Administration (SSA) benefits.  There is 
no indication as to the outcome of that claim, and none of 
the records relied upon by SSA in its determination has been 
associated with the claims folder.  VA has a duty to obtain 
SSA records when they may be relevant.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1993). 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Puget Sound VAMC and 
request all records pertaining to the 
veteran for the period from at least June 
2000 to the present.  If any records are 
located, they should be associated with 
the claims file.  If no additional 
records are found, this should be noted 
in the claims file.  

2.  Contact SSA and request copies of all 
medical or other records pertaining to 
the veteran.  Any decision rendered by an 
Administrative Law Judge (favorable or 
unfavorable) must also be obtained and 
associated with the claims folder.  All 
attempts to obtain these records must be 
documented for inclusion in the folder.  
If there are no records, this must be 
noted in the folder.

3.  After completion of the foregoing and 
review of all records obtained, take any 
necessary action, to include scheduling 
the veteran for a psychiatric 
examination, if such is warranted based 
on the evidence.

4.  Thereafter, re-adjudicate the claim 
on appeal based on all of the evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




